In re: Jack Wesley Dennis applying for writs of certiorari and habeas corpus.
*929Application not considered. The applicant previously applied to this court for supervisory relief from the same habeas corpus judgment and this court denied the relief sought. See State ex rel. Dennis v. Henderson, Warden, 254 La. 798, 226 So.2d 923. An application for rehearing will not be considered when the court has refused to grant a writ. See Rule XI, Section 5, Rules of this Court. Similarly, the court will not reconsider granting the same relief based upon a second application.